                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        JUAN M. CASTRO CASTANEDA,                        Case No. 18-06812 BLF (PR)
                                  11
                                                          Plaintiff,                     JUDGMENT
                                  12
Northern District of California




                                                  v.
 United States District Court




                                  13

                                  14    UNKNOWN,
                                  15                      Defendant.
                                  16

                                  17

                                  18            The Court has dismissed the instant civil rights action without prejudice for
                                  19   Plaintiff’s failure to pay the filing fee. A judgment of dismissal without prejudice is
                                  20   entered.
                                  21            IT IS SO ORDERED.
                                  22           January 22, 2019
                                       Dated: _____________________                       ________________________
                                  23                                                      BETH LABSON FREEMAN
                                                                                          United States District Judge
                                  24

                                  25

                                  26

                                  27   Judgment
                                       P:\PRO-SE\BLF\CR.18\06812Castaneda_judg
                                  28
